Citation Nr: 0841847	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1967 to January 1971 
and from August 1972 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the RO which 
denied service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on March 16, 
2004, is shown to have been the result of cardiac arrhythmia 
as a consequence of occlusive coronary artery disease.  An 
autopsy was performed.  

3.  The veteran's coronary artery disease was first 
clinically demonstrated many years after service, and there 
is no probative evidence of a causal connection between his 
cardiovascular disease and military service or any incident 
therein.  

4.  At the time of death, the veteran's only service-
connected disability was history of right recurrent 
pneumothorax, rated noncompensably disabling.  

5.  A disability of service origin did not cause or play any 
role in the veteran's death, and did not have a material 
influence in accelerating death.  




CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in January 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to provide VA with any evidence 
pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The appellant was 
notified of her responsibility to submit evidence which 
showed that the veteran's death was due to a disease or 
injury which had its onset in service; of what evidence was 
necessary to establish service connection for the cause of 
the veteran's death, and why the current evidence was 
insufficient to award the benefits sought.  

In this case, the veteran's service medical records and all 
VA and private treatment records identified by the appellant 
have been obtained and associated with the claims file.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Laws & Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as cardiovascular disease, if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty; or one that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2008).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  



Factual Background & Analysis

The appellant contends that the veteran's service-connected 
history of pneumothorax contributed substantially and 
materially to hasten or otherwise cause his death.  

The veteran died in March 2004.  The certificate of death 
listed the cause of death as cardiac arrhythmia due to 
occlusive coronary artery disease.  The records indicated 
that the veteran was found dead in his home.  An autopsy 
report showed the cause of the veteran's death was due to 
occlusive coronary artery atherosclerosis, and that each of 
the three main coronary arteries were significantly occluded 
by atherosclerotic changes.  There was also evidence of a 
healed myocardial infarction.  Toxicology showed a blood 
alcohol level of 0.030 g/dl.  

At the time of his death, the veteran was service-connected 
for history of recurrent pneumothorax of the right lung, 
rated noncompensably disabling.  

The evidentiary record includes an April 1989 VA pulmonary 
examination report which showed a history right upper chest 
pain with activity, shortness of breath, and chronic 
rhinitis/sinusitis.  The veteran was a heavy smoker for 27 
years, and reported that he was down to one pack a day for 
the previous 10 to 15 years.  A chest x-ray study showed 
evidence of prior right apical resection, mild pleural 
thickening in the right and left apex, and evidence of 
chronic obstructive pulmonary disease (COPD).  Pulmonary 
function studies were within normal limits.  

A VA outpatient note dated in February 2004, showed that the 
veteran was seen for increased facial pressure, headaches, 
sore throat, and green nasal drainage of two weeks duration.  
The veteran denied any fever, chills, malaise, fatigue, night 
sweats, shortness of breath, cough, or chest pain.  The 
veteran's blood pressure was 159/89.  The assessment was 
sinusitis.  

In October 2005, the claims file was reviewed by a VA 
pulmonologist for an opinion as to whether the veteran's 
service-connected lung disorder was a factor in causing his 
death.  The examiner indicated that the claims file was 
reviewed and included a detailed description of the veteran's 
medical history.  The examiner noted that the veteran died at 
home and that there were no medical records for any treatment 
around the time of his demise.  An overnight pulse oximetry 
by VA in July 2003, showed a mean oxygen saturation of 91 
percent with a low of 83 percent.  The examiner also 
indicated that there were no complaints or any evidence of 
treatment for COPD or emphysema.  Although there was evidence 
of emphysema in service, manifested by blebs, the examiner 
indicated that he found no evidence that it was of such 
severity that it combined with the veteran's CAD to cause his 
death or that it aided or lent assistance to the production 
of death.  The examiner also noted that VA pulse oximetry in 
2003 did not identify any significant oxygen desaturation, 
indicating that the veteran's COPD was not severe.  Further, 
there was no evidence of any symptoms of dyspnea or any 
treatment or hospitalizations for COPD.  Finally, the 
examiner noted that while emphysema was identified on the 
autopsy report, it did not list it as a contributing factor 
in causing the veteran's death.  Based on his review of the 
evidence, the examiner opined that the veteran's lung 
condition was not severe enough to be a contributing factor 
in causing his death.  

After review of all the evidence of record, the Board finds 
that reliance upon the opinion rendered by the VA medical 
expert is warranted in this case.  The VA physician, after 
reviewing the entire claims file, concluded that there was no 
evidence that the veteran's respiratory disorder, including 
emphysema and COPD played any part in directly causing, 
contributing, or otherwise hastening the veteran's death.  In 
the absence of competent medical evidence to the contrary, 
the Board finds that reliance on the VA medical expert 
opinion is warranted in this case.  See Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  

Finally, the Board has considered the appellant's contentions 
to the effect that the veteran's death was hastened by his 
service-connected respiratory disorder.  However, as a 
layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  As noted 
above, there is no competent evidence that the veteran had 
any recurring bouts of pneumothorax or any significant 
respiratory problems subsequent to service.  

Although the Board is sympathetic to the contentions of the 
appellant, we are constrained by VA law and regulations which 
are clear and unambiguous.  In this case, the probative 
evidence of record does not show that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the veteran's death.  
Accordingly, service connection for the cause of the 
veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


